FOURTH DIVISION
                             ELLINGTON, P. J.,
                          BRANCH and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 14, 2016




In the Court of Appeals of Georgia
 A16A1331. GEORGIA DERMATOLOGIC SURGERY CENTERS,
     P. C. v. PHARIS.

      ELLINGTON, Presiding Judge.

      A Fulton County jury awarded David B. Pharis, M.D. $1,300,000 in damages

in his claim against Georgia Dermatologic Surgery Centers, P. C. (“GDSC”) for

breach of contract. On appeal, GDSC contends that because this Court in Georgia

Dermatologic Surgery Centers, P. C. v. Pharis, 323 Ga. App. 181 (746 SE2d 678)

(2013) (“GDSC I”) affirmed the trial court’s ruling that GDSC’s termination of

Pharis’s employment contract was void and of no legal effect, the trial court erred in

conducting a trial based on the presumption that GDSC had breached Pharis’s

employment contract. In addition, GDSC contends that the trial court erred in (i)

disallowing the introduction of GDSC’s shareholders’ agreement, (ii) unilaterally
redacting portions of the employment agreement, and (iii) allowing Pharis to recover

as damages expenses paid by his professional corporation, a separate legal entity. For

the reasons set forth below, we affirm in part and reverse in part.

      Pharis sued GDSC asserting, inter alia, a claim for “breach of

contract/wrongful termination.”1 Pharis moved for partial summary judgment and

GDSC filed a cross-motion for summary judgment. The trial court granted Pharis’s

motion for partial summary judgment on the issue of liability on Pharis’s breach of

contract claim and denied GDSC’s motion for summary judgment. GDSC appealed

the trial court’s ruling on the cross-motions for summary judgment, and this Court

affirmed the trial court’s order in GDSC I. After a trial on damages, a jury awarded

$1,300,000 to Pharis on his breach of contract claim. GDSC filed a notice of appeal

from the judgment entered on the jury’s verdict.

      The facts underlying the dispute are set forth in GDSC I:

      GDSC is equally owned by Pharis and Dr. Mark Baucom. Baucom and
      Pharis are the sole two directors of GDSC, each having one director’s
      vote apiece. Baucom and Pharis are also the sole officers of GDSC, with
      Baucom serving as president and Pharis serving as vice president,


      1
        Pharis also asserted claims to compel redemption of stock and for attorney
fees, see GDSC I, 323 Ga. App. at 181, but he withdrew those claims before trial.

                                          2
      secretary, and treasurer. Baucom and Pharis, as GDSC’s only directors
      and shareholders, approved identical employment contracts and entered
      into those contracts with GDSC. At all times relevant to this case,
      Baucom and Pharis jointly operated GDSC as its equal owners,
      directors, officers, and key physician-employees. On October 26, 2010,
      Baucom, in his capacity as president of GDSC, notified Pharis that his
      employment with GDSC was terminated for cause. Baucom did not call
      a meeting to seek or obtain the approval of GDSC’s directors or
      shareholders before he unilaterally decided to terminate Pharis.


323 Ga. App. at 182. In GDSC I, we considered the trial court’s ruling that “the

termination of Pharis was an act which fell outside the scope of Baucom’s authority

as president and, therefore, it required the approval of GDSC’s board of directors.”

Id. at 182 (1). We held that the trial court was correct in ruling that Baucom lacked

the authority as president to unilaterally terminate Pharis’s employment and affirmed

its grant of Pharis’s motion for partial summary judgment on the issue of GDSC’s

liability on his claim for breach of contract. Id. at 182-184 (1).

      1. GDSC contends that it did not breach Pharis’s employment contract as a

matter of law. Specifically, GDSC argues that the trial court determined in its

summary judgment ruling, which this Court affirmed in GDSC I, that Baucom lacked

the authority to unilaterally terminate his employment and that Baucom’s attempted


                                           3
termination was an ultra vires act that was void and of no legal effect. Based on this

determination, the trial court ordered that Pharis be reinstated as an employee and

officer of GDSC. Because the termination of Pharis’s employment never occurred,

as a matter of the law of the case, GDSC contends that it cannot be held liable for

breaching the contract by terminating his employment and, it follows, cannot be held

liable for any damages for a breach of contract that did not happen. GDSC asserts that

the trial court erred in conducting the trial to determine the amount of damages based

on the presumption that GDSC had breached Pharis’s employment contract, because

any damages Pharis sustained were due to Baucom’s ultra vires conduct, which is not

attributable to GDSC.

      GDSC has not shown that the trial court, having entered judgment on the issue

of liability on Pharis’s breach of contract claim, and after having its judgment

affirmed on appeal, erred in conducting a trial on the issue of damages. GDSC does

not set forth any relevant legal argument on appeal to support its assertion that, in

light of the ultra vires acts of Baucom, GDSC could not have breached the

employment contract. The trial court’s reinstatement of Pharis and its finding that

Baucom lacked authority to terminate Pharis is not inconsistent with its holding that

GDSC was liable on Pharis’s breach of contract claim. The gravamen of Pharis’s

                                          4
claim against GDSC was that Baucom lacked authority to dismiss him, but that,

following Baucom’s actions, GDSC breached the employment contract by precluding

Pharis from returning to work and failing to pay him the compensation owed to him

thereunder.

      The record also shows that, following the issuance of this Court’s remittitur in

GDSC I and the Georgia Supreme Court’s denial of GDSC’s petition for certiorari,

GDSC argued to the trial court that it could not be held be liable for Baucom’s

unauthorized acts.2 GDSC could not, however, relitigate the issue of its liability. “[I]t

is the duty of each party at the hearing on the motion for summary judgment to

present his case in full.” (Citation omitted.) Summer-Minter & Assoc. v. Giordano,

231 Ga. 601, 604 (203 SE2d 173) (1974). “[W]e cannot . . . permit a defendant to

utilize a new defense following a ruling on summary judgment in plaintiff’s favor as

to liability.” (Citation and punctuation omitted.) Martin v. Hamilton State Bank, 323

Ga. App. 185, 189 (1) (746 SE2d 750) (2013). See Intl. Indem. Co. v. Reeves, 170 Ga.

App. 391, 392 (1) (317 SE2d 234) (1984) (declining to address the merits of an

argument as to appellant’s liability which the appellant raised for the first time after

      2
        GDSC argued that it could not be held liable for Baucom’s acts because he
had neither actual nor apparent authority to terminate Pharis. GDSC could have raised
this same argument in opposing Pharis’s motion for partial summary judgment.

                                           5
this Court affirmed on appeal an order granting summary judgment on the issue of

liability on another basis). We find no error.

      2. GDSC claims that the trial court erred in excluding the shareholders’

agreement among GDSC, Pharis, and Baucom. The trial court granted Pharis’s motion

in limine to exclude evidence of the shareholders’ agreement, and, in particular,

evidence and argument as to the “stipulated value” of the shares. “A motion in limine

is properly granted when there is no circumstance under which the evidence under

scrutiny is likely to be admissible at trial.” (Citation and punctuation omitted.)

Pribeagu v. Gwinnett County, 336 Ga. App. 753, 754 (785 SE2d 567) (2016). We

review the trial court’s ruling for abuse of discretion. Id.

      Under the employment contract, Pharis agreed “to practice medicine solely as

an employee of [GDSC]” and “to devote [his] entire professional clinical time,

attention and energies” to GDSC’s business. Pharis was compensated by GDSC with

a base salary plus quarterly distributions based on the total amount of collected cash

net receipts attributable to his services, less certain expenses including his base

salary. Pharis sought to recover as damages his earnings lost as a result of GDSC’s

breach of his employment contract, as mitigated and lessened by the earnings he



                                           6
generated by opening his own medical practice.3 He also sought to recover expenses

incurred in opening that practice.

      As well as being a GDSC employee, Pharis was a 50 percent shareholder of the

professional corporation. Pharis entered into a shareholders’ agreement with GDSC

and Baucom, also a 50 percent shareholder, on the same date as the employment

agreement. In the shareholders’ agreement, the parties acknowledge that Pharis and

Baucom had entered into employment agreements with GDSC that set forth restrictive

covenants in the event of termination. GDSC, Pharis, and Baucom also agreed to a

procedure for the purchase by GDSC of Pharis’s and Baucom’s shares in the event

their respective employment agreements were terminated, and the parties defined a

stipulated value of the shares as the purchase price upon such termination.4

      3
        In a breach of contract action, the measure of damages “is the amount which
will compensate the injured party for the loss which a fulfillment of the contract
would have prevented or the breach of it entailed.” (Punctuation and footnote
omitted.) Goody Prods. v. Dev. Auth. of Manchester, 320 Ga. App. 530, 539 (3) (a)
(740 SE2d 261) (2013). Thus, “[t]he injured party, insofar as it is possible to do so
with a monetary award, is to be placed in the position he would have been in had the
contract been performed.” (Citation omitted.) Oasis Goodtime Emporium I v.
Cambridge Capital Group, 234 Ga. App. 641, 645 (4) (507 SE2d 823) (1998).
      4
        The shareholders’ agreement provided that, in the event of employment
termination, the stipulated purchase price of the shares “shall be equal to the Selling
Shareholder’s Accounts Receivable (as . . . defined [in the agreement]) as reported
by the Company’s regularly retained accountant.” “Accounts Receivable” was

                                          7
      GDSC contends that inasmuch as Pharis’s employment agreement and the

shareholders’ agreement was entered into on the same day and were meant to be read

together, the shareholders’ agreement was relevant to show all of the terms of the

parties’ relationship. In particular, GDSC maintains that the agreed-upon stipulated

value of Pharis’s shares was intended “to have served as a measure of damages in the

event [he] left the practice.” However, the shareholders’ agreement provides for the

payment of the stipulated value of the shares upon termination “under Section 3.1 of

the Employment Agreement.” Pharis’s employment was not validly terminated for

any of the reasons contemplated by the employment agreement. Rather, GDSC

attempted to terminate Pharis for cause but that action was taken without proper

authority, as we determined in GDSC I. See 323 Ga. App. at 184 (1). Under the plain

language of the shareholders’ agreement, the parties did not agree that the repurchase

price of GDSC shares would serve as the measure of damages in the event that GDSC

breached the employment agreement. See OCGA § 13-6-7 (“If the parties agree in

their contract what the damages for a breach shall be, they are said to be liquidated

defined as “those accounts receivable relating to the Selling Shareholder’s medical
services collected by the Corporation over the twelve (12) month period following
the Sales Event [defined as including termination of a shareholder’s employment
agreement], less a collection service charge equal to eighty (80%) of the amounts
collected during such twelve month period.”

                                          8
and, unless the agreement violates some principle of law, the parties are bound

thereby.”); 2010-1 SFG Venture LLC v. Lee Bank & Trust Co., 332 Ga. App. 894, 906

(3) (b) (775 SE2d 243) (2015) (“A liquidated damages provision is an agreement

between the parties to limit recovery for a breach of the contract to a specified

amount.”) (footnoted omitted). The trial court was authorized to conclude that the

shareholders’ agreement, in the context of the trial on the issue of damages for breach

of the employment agreement, was not relevant, and did not abuse its discretion in

excluding it. See, e.g., Dept. of Transp. v. Taylor, 264 Ga. 18, 21 (3) (c) (440 SE2d

652) (1994) (“The trial court did not err when it granted [the] motion in limine

excluding evidence which was not relevant to [the plaintiff’s] recoverable

damages.”).

      3. GDSC contends that the trial court erred in unilaterally redacting portions

of the employment agreement after it had been admitted into evidence. Exhibit A to

the employment agreement set forth the parties’ agreement as to Pharis’s

compensation. Thereunder, Pharis was entitled to quarterly distributions “based on

calender year quarters.”5 The exhibit also contained the following language:

      5
       The quarterly distributions were “equal to the result of: (i) Employee’s Net
Receipts minus (ii) Employee’s share of Overhead minus, (iii) Employees Allocated
Expenses minus (iv) Employee’s [base] salary ($37,500 per quarter). If a positive

                                          9
      Notwithstanding [other provisions of Exhibit A], in the event
      Employee’s employment with Employer is terminated for any reason,
      whether voluntary or involuntary, Employer shall calculate and pay, on
      or about the date of such termination, a quarterly distribution to
      Employee in accordance with these provisions, except that a short
      quarter, rather than a full quarter shall be used, with such short quarter
      beginning on the first (1st) day of the quarter in which such termination
      of employment occurs and ending as of the close of business on the date
      of such termination of employment.


At the pre-trial conference, GDSC’s counsel, after reading the provision quoted above

aloud to the trial court, argued that it constituted “the sole remedy for GDSC for

termination under this contract.” The trial court disagreed, finding that “none of those

conditions of termination apply” because Pharis was not lawfully terminated, as

decided in GDSC I. On the morning of trial, GDSC’s counsel indicated that he would

nevertheless argue to the jury that Pharis was only entitled to his last quarterly

distribution. The trial court told counsel “you will not argue that [Pharis is] only

limited to walk away with what that last provision states.”

      The employment agreement was tendered by Pharis at trial and admitted

without objection. Before the employment agreement was submitted to the jury, the

number results, Employer shall pay such amount as the quarterly distribution for said
quarter.”

                                          10
trial court ordered that the above-quoted provision of the employment agreement be

redacted. GDSC characterizes the provision as the liquidated damages Pharis would

be entitled to recover under the employment agreement were he to be terminated with

or without cause. GDSC argues that, because Pharis attached the employment

contract to his complaint and tendered the entire agreement into evidence, he admitted

the entire contract was relevant and that the trial court erred in keeping “a crucial

portion” of that contract away from the jury.

      The provision at issue does not address or limit damages for a breach of the

employment contract. Rather, it provides for a pro-rated payment of compensation

based on a “short quarter,” which would allow the employee to be compensated for

the work performed on GDSC’s behalf through the termination of employment. See

Royal Crown Cos. v. McMahon, 183 Ga. App. 543, 545 (2) (359 SE2d 379) (1987)

(Liquidated damages analysis was inapplicable as the severance pay agreement at

issue did not purport to be a stipulated sum for damages for a breach.). As the

provision was not relevant to the issue of damages for the breach of the employment

contract, the trial court did not abuse its discretion in sua sponte excluding the

provision from the jury’s consideration. See, e. g., Farley v. State, 145 Ga. App. 98,

103 (5) (243 SE2d 322) (1978) (Questions of relevancy, materiality or competency

                                         11
are for the trial court, and this extends to the power of the court to exclude

inadmissible evidence upon its own motion.). Compare Rabun v. Wynn, 209 Ga. 80,

82-83 (6) (70 SE2d 745) (1952) (Although a trial judge may on his own motion

exclude or strike out evidence which is incompetent or inadmissible, the trial court

erred in sua sponte excluding material and relevant evidence.). Accordingly, we find

no merit in this claim of error.

      4. Lastly, GDSC contends that the trial court erred in failing to treat Pharis and

his incorporated medical practice, David P. Pharis, P. C. (“the PC”), as separate legal

entities.6 Because of this error, GDSC asserts, Pharis was improperly allowed to

recover, over GDSC’s motion for directed verdict, start-up costs incurred by the PC

in establishing Pharis’s medical practice. A directed verdict is proper only when

“there is no conflict in the evidence as to any material issue and the evidence

introduced, with all reasonable deductions therefrom, demands a certain verdict.”

(Citations and punctuation omitted.) The Corps Group v. Afterburner, Inc., 335 Ga.

App. 138, 139 (779 SE2d 383) (2015). We review a trial court’s denial of a motion


      6
        In this section of its appellate brief, GDSC contends that the trial court also
erred in failing to treat GDSC and Baucom as separate legal entities. In essence,
GDSC repeats its argument that it could not be held liable for actions taken by
Baucom without corporate authority.

                                          12
for directed verdict under the “any evidence” standard. See Dagne v. Schroeder, 336

Ga. App. 36, 40 (3) (783 SE2d 426) (2016). Thus, “so long as there is some evidence

to support the jury’s verdict, it must be upheld on appeal.” (Citation and punctuation

omitted.) Id.

      Pharis sought to recover as damages the expenses incurred in opening up his

new medical practice on the theory that, but for GDSC’s breach of his employment

contract, he would not have incurred the expenses, and because the expenses were

reasonably incurred in order to mitigate and lessen his damages. See Restatement

(Second) of Contracts, § 347, comment (c) (“Incidental losses,” which, like any other

loss actually suffered, are recoverable, “include costs incurred in a reasonable effort,

whether successful or not, to avoid loss[.]”); Joseph Perillo, Calamari and Perillo on

Contracts § 14.17, pp. 588-589 (5th ed. 2003) (expenses incurred in a reasonable

effort to mitigate damages may be recoverable as damages).7 At the close of Pharis’s

case, GDSC moved for a directed verdict on Pharis’s claim for start-up expenses on


      7
        See also John K. Larkins, Jr., Georgia Contracts: Law and Litigation § 12.30
(2d. ed.) (database updated October 2016) (“[E]xpenses reasonably and necessarily
expended in an effort to reduce damages may themselves be claimed as damages by
either the plaintiff or defendant.”).The jury was also charged that “[e]xpenses
reasonably and necessarily expended in an effort to lessen damages may themselves
be claimed as damages.”

                                          13
the ground that the evidence showed that those costs were paid by the PC, which was

not a party to the case. The trial court denied the motion, commenting that Pharis and

the PC are “one and the same as a matter of . . . liability law.” As part of its special

verdict, the jury awarded Pharis $283,321 in damages “for start-up expenses.”

      The evidence showed that the $283,321 at issue were costs incurred by the PC

in the course of opening the business where Pharis resumed his medical practice after

GDSC breached the employment contract. Specifically, the evidence showed that of

the $283,321 in costs, $273,321 was attributable to the PC’s purchase of depreciable

assets, primarily medical equipment, and the remaining $10,000 was attributable to

the legal costs of organizing the PC. “[A] cardinal precept of corporate law is that

corporations are separate legal entities from their shareholders, officers, directors, and

employees even in the situation in which a corporation is owned solely by one

person.” (Citation and punctuation omitted.) Cobra 4 Enterprises v. Powell-Newman,

336 Ga. App. 609, 612 (785 SE2d 536) (2016). See Jerry Dickerson Presents, Inc.

v. Concert/Southern Chastain Promotions, 260 Ga. App. 316, 326 (2) (c) (579 SE2d

761) (2003) (“A corporation and even its sole owner are two separate and distinct

persons.”) (punctuation and footnote omitted). Thus, funds expended by the PC to

establish the medical practice were not expended by Pharis. Rather, they were funds

                                           14
paid by a non-party with no standing to complain of the breach of contract at issue.

“The elements for a breach of contract claim in Georgia are (1) the breach and the (2)

resultant damages (3) to the party who has the right to complain about the contract

being broken.” (Citation and punctuation omitted; emphasis in original) Canton

Plaza, Inc. v. Regions Bank, Inc., 315 Ga. App. 303, 306 (1) (732 SE2d 449) (2012).

Pharis suggests that, at the least, he could have recovered as damages $110,000 in his

personal savings that he contributed to the PC. But even if the PC used those funds

to pay for start-up costs, Pharis made a capital contribution to the corporation; he did

not pay the start-up costs. Rather, the costs were paid by the PC and inured to the

PC’s benefit, largely in the form of equipment. Accordingly, we find that the trial

court erred in allowing the jury, over GDSC’s motion for directed verdict, to award

Pharis costs incurred by the PC in establishing its business. The judgment is reversed

in part, and the trial court is instructed to deduct the amount awarded on Pharis’s

claim for start-up expenses ($283,321, as set forth in the jury’s special verdict) , but

the judgment is otherwise affirmed. See Redmon v. Daniel, 335 Ga. App. 159, 163 n.5

91) (779 SE2d 778) (2015) (“[A] party who moved for a directed verdict as to a

specific claim will be entitled to judgment as a matter of law on that claim if [it]

prevails on [its] argument on appeal that the evidence is insufficient to support the

                                          15
verdict as to that claim.”) (citation and punctuation omitted). See also Morris v.

Bonner, 183 Ga. App. 499, 501 (3) (359 SE2d 244) (1987) (“[W]here the jury finds

damages in an amount which exceeds that which is authorized by the evidence it is

not necessary to grant a new trial if the erroneous amount can be accurately measured

and deducted from the verdict.”) (citation and punctuation omitted).

      Judgment affirmed in part and reversed in part. Branch and Mercier, JJ.,

concur.




                                         16